Tadiaeebko, J.
At the June term, 1866, of the District Court sitting in and for the parish of Assumption, the defendant was indicted and tried for the crime of murder. He was found guilty, without capital punishment. He moved in arrest of judgment and took an appeal. The grounds set up in defense, are :
1. That the venire has never been, returned, and that that omission vitiates all the subsequent proceedings.
2. That the indictment is defective in not repeating the words “then and there,” in its conclusion.
3. That no copy of the indictment was served upon th,e accused; and that lie was not served with a copy of the jury list—the law entitling him to a copy of “ a panel, duly certified by the sheriff.”
4. That talesmen were appointed prior to the returning of the venire.
5. That the foreman of the petit jury was appointed by the judge.
6. That the verdict was not rendered in the English language.
The term of Court, at which the accused was tried, commenced on the 18th of June, 1866—the indictment was found on the 19th. The defendant was tried on the 27th, and sentenced on the 30th.
The law' prescribing the mode of drawing- juries, directs that the list of jurors drawn for each term shall be “filed in the clerk’s office as soon as completed, subject to the inspection of any person who may desire to examine it.” Revised Statutes, p. 295, $3. It direpfej that “all or any *106objections which might or could- be made, on account of any defects or informality, which may have occurred either in the formation, drawing or summoning of jurors, or any other defect whatsoever, in the construction of said juries, shall be made on the first day of the terms of said District Court, and not afterwards. ” R. S. p. 296, l 3.
The venire in this case was filed on the 30th day of June—the day the defendant was sentenced, and two days after he was tried. It is plain that the laws quoted contemplate the filing of the venire in the clerk’s office before the commencement of the term of Court, or, at the farthest, on the first day of the term, otherwise they would require an impossibility. We think the defendant entitled to a new trial. The other points stated it is unnecessary to consider.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be canceled, avoided and annulled, and a new trial granted. It is further ordered, that' the case be remanded to the lower Court, to be proceeded with according to law.